Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments/Remarks
The Applicant’s amendments to the specification filed on 04/06/2022 have been considered.
This Application was re-searched, in https://iq.ip.com/discover, in view of the limitation of the claimed invention. The re-search was ineffective.
Claims 21-28, and 30-40 are allowed.
The following is an examiner’s statement of reasons for allowance: please see the previous Office action, para [0004], dated 03/09/20221.
Any comments considered necessary by applica2nt must be submitted no later than the payment of the issue fee and, to avoid processing delays3, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Co4mments on Statement of Reasons for Allowance.”5
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/
Primary Examiner, Art Unit 2816